            Case 1:19-cr-00366-LGS Document 242 Filed 07/05/21 Page 1 of 4
                                             U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, NY 10007

                                                       July 5, 2021
BY ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:              United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this letter in advance of the defendant’s case to
address the legal rules applicable to at least two possible defense witnesses. Specifically, the
defendant has indicated that he may testify in his own defense, and that his best friend, retired
Brigadier General Bernard Banks, may testify that he believed Calk was qualified to become
Secretary of the Army (Tr. 775). The testimony of these witnesses therefore implicates the law
regarding (1) the proper scope of impeachment when a defendant testifies, and (2) the testimony
of a character witness.1

       I.       Impeachment of the Defendant’s Credibility

         “It is essential . . . to the proper functioning of the adversary system that when a defendant
takes the stand, the government be permitted proper and effective cross-examination in an attempt
to elicit the truth.” United States v. Havens, 446 U.S. 620, 626-27 (1980); United States v.
Douglas, 525 F.3d 225, 248 (2d Cir. 2008). When a defendant decides to testify, he cannot frustrate
the truth-seeking function of a trial by providing defenses that are insulated from the Government’s
challenges. Doyle v. Ohio, 426 U.S. 610, 617 n.7 (1976). Thus, the Government must be “allowed
wide leeway in the scope of impeachment cross-examination.” Id.; see also, e.g., United States v.
Scarpa, 4 F. App’x 115, 118-19 (2d Cir. 2001).

        If a defendant elects to testify, he opens himself to cross-examination like any other
witness—his credibility can be impeached, and his testimony can be attacked. See Brown v. United
States, 356 U.S. 148, 154-55 (1958); United States v. Fratello, 44 F.R.D. 444, 448 (S.D.N.Y.
1968); see also Portuondo v. Agard, 529 U.S. 61, 69 (2000) (referring to “longstanding rule” that
when defendant testifies, his credibility can be questioned like any other witness). An act bears on
a defendant’s credibility when it is relevant to the jury’s assessment of the defendant’s veracity,



1
        Because the Court has received several other letters today, the Government notes that this
letter does not require any action by the Court until the start of the defense case, and was filed
this evening only to give the defense time to respond before then.
         Case 1:19-cr-00366-LGS Document 242 Filed 07/05/21 Page 2 of 4




and specific instances of conduct may be inquired into on cross-examination when the specific
instances are probative of the character of truthfulness. See Fed. R. Evid. 608.

        Courts regularly admit evidence of a defendant’s deceptive behavior for this purpose. See,
e.g., United States v. Lanham, 541 F. App’x 34, 36 (2d Cir. 2013) (evidence that defendant placed
assets in his son’s bank account to frustrate tax liens and outstanding judgments properly
admitted); United States v. Sperling, 726 F.2d 69, 74 (2d Cir. 1984) (proper for Government to use
defendant’s false credit card applications and spending habits to show lack of credibility in
distribution of narcotics case); United States v. Clemente, 494 F. Supp. 1310, 1329 (S.D.N.Y.
1980) (admitting evidence that defendant had received illegal payments to show lack of credibility
on in extortion case); United States v. Biaggi, 705 F. Supp. 848, 851 (S.D.N.Y. 1988) (allowing
evidence that defendant accepted a no-show job, had the job placed in his daughter’s name, and
then collected the compensation paid for that job). False statements, especially false sworn
statements, are particularly probative of credibility. See, e.g., United States v. Triumph Cap. Grp.,
Inc., 237 F. App’x 625, 629 (2d Cir. 2007) (allowing defendant to be cross examined about specific
instances in which he made false statements, including false sworn statements, in bribery trial);
United States v. Jones, 900 F.2d 512, 520 (2d Cir. 1990).

        After a defendant has opened the door to questions concerning the truthfulness of his
testimony, the Government is permitted to impeach the defendant’s credibility on rebuttal using
evidence that is barred from its case in chief. See United States v. Atherton, 936 F.2d 728, 734
(2d Cir. 1991) (drug paraphernalia found in defendant’s office, which was suppressed evidence,
properly used to impeach defendant’s credibility). If a defendant testifies that he has not engaged
in a particular bad act in the past, the trial judge has broad discretion to admit extrinsic evidence
from the Government to counter the defendant’s claims. See United States v. Benedetto, 571 F.2d
1246, 1250 (2d Cir. 1978) (holding that trial judge did not abuse discretion when it permitted
Government to introduce evidence that defendant had accepted bribes to counter defendant’s
testimony).

         Even with regards to matters not directly related to the merits of the charges against him,
the defendant cannot avoid cross-examination into the truthfulness of his statements on direct
examination. Payton, 159 F.3d at 58; see also United States v. Elfgeeh, 515 F.3d 100, 128 (2d Cir.
2008) (holding that, in case about alleged banking law violations, Government was permitted to
ask defendant if he had sent money to Yemen to fund tribal wars and blood feuds after defendant
testified that he merely helped Yemeni immigrants send money home to family and friends). If
the Government can show that it has a good-faith basis for its line of questioning, then it is not
necessary for the Government to offer extrinsic evidence to prove that a defendant lied during his
testimony. Payton, 159 F.3d at 59.

        As the above cases show, the Government receives broad latitude in cross-examining a
defendant who chooses to take the stand. Although there are certain limits on this testimony, see,
e.g., Fed. R. Crim. P. 609 (governing use of prior convictions), the Government is not aware of
any that would apply to this defendant’s prior conduct. The Government therefore respectfully
submits that should the defendant believe that any of his prior conduct is off-limits for purposes
of cross-examination, he should brief that issue and seek a ruling from the Court prior to testifying.



                                                  2
         Case 1:19-cr-00366-LGS Document 242 Filed 07/05/21 Page 3 of 4




       II.     Character Witnesses

        Defense counsel has informed the Government that they do not consider General Banks to
be testifying as a character witness. If, however, General Banks makes any statement about the
defendant’s character or reputation, he will in fact be a character witness. See Fed. R. Evid. 404,
405; see, e.g., United States v. Oshatz, 912 F.2d 534, 537 (2d Cir. 1990) (government witness
became defense character witness during cross-examination). When a defendant offers character
testimony, the Government may question the defendant’s witnesses regarding “relevant specific
instances of conduct.” Fed. R. Evid. 405(a); see United States v. Nektalov, 2004 WL 1637010, at
*2 (S.D.N.Y. July 21, 2004); United States v. Tagliaferro, 2021 WL 1198951 at *2 (S.D.N.Y. Mar.
30, 2021). To question a witness on specific instances of the defendant’s conduct, the Government
must only show that it has a good faith basis to believe that the conduct occurred. Michelson v.
United States, 335 U.S. 469, 476-77 (1948) (questioning permissible where Government “was not
merely taking a random shot at a reputation imprudently exposed or asking a groundless question
to waft an unwarranted innuendo into the jury box.”)

         The Government is afforded substantial latitude during cross-examination to rebut
evidence of the defendant’s character. See United States v. Bah, 574 F.3d 106, 117 (2d Cir. 2009)
(trial court did not abuse its discretion by allowing Government to question character witness about
a letter from defendant’s customer accusing him of fraud in case about operating unlicensed money
transmitting business); United States v. Reich, 479 F.3d 179, 190 (2d Cir. 2007) (permitting
Government to impeach character witness concerning defendant’s changing the beneficiary of his
law partner’s life insurance policy in violation of the partnership agreement); Michelson, 335 U.S.
at 483-84 (proper to ask character witnesses on cross-examination if they had heard that defendant
had been arrested for receiving stolen goods, where defendant was charged with the dissimilar
offense of bribery).

        Where the defendant has put his reputation in the community at issue, the defendant’s
character witness is subject to cross-examination regarding the contents and extent of the hearsay
on which the witness bases his conclusions. Michelson, 335 U.S. at 479 (holding that the witness
“may be required to disclose rumors and reports that are current even if they do not affect his own
conclusion.”). The Government is permitted to ask about the witness’s knowledge of the
defendant’s prior arrests as well as disparaging rumors that were circulating concerning events.
Id.; see United States v. Bermudez, 526 F.2d 89, 95 (2d Cir. 1975) (reasoning that there was no
violation of Fed. R. Evid. 404(b) when prosecutor asked witness if he “had heard of” the
defendant’s prior drug arrest). In such circumstances, the witness’s knowledge, or the lack of such
knowledge, is material to the credibility of the witness’s claims. Bermudez, 526 F.2d at 95; United
States v. Giddins, 273 F.2d 843, 845 (2d Cir. 1960) (“Inquiry directed to a character witness’
knowledge of disparaging rumors concerning an accused is almost universally permitted . . . to test
the familiarity of the witness with the reputation in question.”). So long as the basis of the
questions asked by the Government are tied to a good faith basis, the defendant is protected from
unwarranted innuendos and the questions are pragmatically justified. Giddins, 273 F.2d at 845;
see Michelson, 335 U.S. at 481.




                                                 3
         Case 1:19-cr-00366-LGS Document 242 Filed 07/05/21 Page 4 of 4




         The Government may not typically question character witnesses using hypotheticals that
assume guilt of the charged conduct. See United States v. Russo, 110 F.3d 948, 952 (2d Cir. 1997);
Oshatz, 912 F.2d at 539. That does not, however, give General Banks—who was a member of the
TFSB Board during the charged conduct—leeway to discuss the charges either. If the defense
opens the door to the issue of whether a character witness knows about the current charges against
the defendant, the Government can ask questions to determine how familiar the character witness
is with the charges. See Russo, 110 F.3d at 952 (holding that lower court erred in striking testimony
elicited during the Government’s cross-examination of character witness after defense opened the
door by asking if the defendant’s character was consistent with charges leveled against him); see
also United States v. Pujana-Mena, 949 F.2d 24, 30 (2d Cir. 1991); Michelson, 335 U.S. at 476-
77 (describing what generally constitutes character evidence).

       The Government therefore respectfully requests that it be permitted to cross examine
General Banks pursuant to the above rules, should the defense elicit testimony about the
defendant’s character, reputation, or likelihood to have committed the charged acts, or otherwise
open any of the doors identified in the above cases.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: s/
                                              Paul M. Monteleoni
                                              Hagan Scotten
                                              Alexandra N. Rothman
                                              Assistant United States Attorneys
                                              (212) 637-2219/2410/2580




                                                 4
